       Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 1 of 7



Jeffery J. Oven                           Peter R. Steenland
Mark L. Stermitz                          Peter C. Whitfield
Jeffrey M. Roth                           SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                        1501 K Street, NW
490 North 31st Street, Ste. 500           Washington, DC 20005
P.O. Box 2529                             Telephone: 202-736-8000
Billings, MT 59103-2529                   Email: psteenland@sidley.com
Telephone: 406-252-3441                           pwhitfield@sidley.com
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

INDIGENOUS                                    Civil Action No. 4:19-cv-000
ENVIRONMENTAL NETWORK                        CV 19-28-GF-BMM
and NORTH COAST RIVERS
ALLIANCE,
             Plaintiffs,                     TC ENERGY CORPORATION
                                             AND TRANSCANADA
      vs.                                    KEYSTONE PIPELINE, LP’S
                                             STATEMENT OF
PRESIDENT DONALD J. TRUMP,                   UNDISPUTED FACTS
UNITED STATES DEPARTMENT
OF STATE; MICHAEL R. POMPEO,
in his official capacity as U.S.
Secretary of State; UNITED STATES
ARMY CORPS OF ENGINEERS; LT.
GENERAL TODD T. SEMONITE,
Commanding General and Chief of
Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his
official capacity as Acting Director of
the U.S. Fish and Wildlife Service;
UNITED STATES BUREAU OF
        Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 2 of 7



LAND MANAGEMENT, and DAVID
BERNHARDT, in his official capacity
as Acting U.S. Secretary of the Interior,
                   Defendants,

TRANSCANADA KEYSTONE
PIPELINE, LP, a Delaware limited
partnership, and TC ENERGY
CORPORATION, a Canadian Public
company,
               Defendant-Intervenors.
      Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 3 of 7



1.   Plaintiff Indigenous Environmental Network is incorporated under the non-

     profit organizational name of Indigenous Educational Network of Turtle

     Island. Amended Complaint ¶ 28 (Doc. 37).

2.   Plaintiff North Coast Rivers Alliance is an unincorporated association.

     Amended Complaint ¶ 29.

3.   Defendant-Intervenor TC Energy Corporation (formerly TransCanada

     Corporation) is a Canadian public company organized under the laws of

     Canada. Corporate Disclosure Statement (Doc. 26).

4.   Defendant-Intervenor TransCanada Keystone Pipeline, LP (“Keystone”) is a

     limited partnership, organized under the laws of the State of Delaware and

     owned by affiliates of TC Energy Corporation. Id.

5.   Keystone has plans to construct and operate an international oil pipeline

     called the Keystone XL Project (“Keystone XL”). TransCanada Keystone

     Pipeline, L.P. Application for Presidential Permit for the Keystone XL

     Pipeline Project (Jan. 26, 2017) at 1 (“Presidential Permit Application”)

     (attached as Exhibit 1).

6.   Keystone XL will extend from an oil supply hub near Hardisty, Alberta,

     Canada to the northernmost point of the existing Keystone Pipeline Cushing

     Extension at Steele City, Nebraska. Presidential Permit Application at 8.




                                        1
       Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 4 of 7



7.    Keystone XL will cross the international border between Saskatchewan,

      Canada, and the United States near Morgan, in Phillips County, Montana.

      Presidential Permit Application at 6.

8.    Following the procedure specified in Executive Order 13,337, Keystone

      submitted an application to the Secretary of State on September 19, 2008

      requesting authorization to construct, operate and maintain the Keystone XL

      pipeline and ancillary facilities at the United States-Canada border in

      Phillips County, Montana. Presidential Permit Application at 2.

9.    On January 18, 2012, the President denied Keystone’s application.

      Presidential Permit Application at 2.

10.   On May 4, 2012, Keystone submitted a new application to the Secretary of

      State for authorization to construct, operate and maintain the Keystone XL

      pipeline and ancillary facilities at the United States-Canada border in

      Phillips County, Montana. Presidential Permit Application at 3.

11.   On November 3, 2015, the Secretary of State denied the application.

      Presidential Permit Application at 4.

12.   On January 26, 2017, Keystone submitted an application to the Department

      of State, pursuant to Executive Order 11,423, as amended, and Executive

      Order 13,337, for a presidential permit “authorizing the construction,

      connection, operation, and maintenance of pipeline facilities for the


                                         2
       Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 5 of 7



      importation of crude oil, to be located at the international border between the

      United States and Canada, at Phillips County, Montana (the ‘border crossing

      facilities’).” Presidential Permit Application at 1.

13.   On March 23, 2017, the Under Secretary of State for Political Affairs,

      exercising authority delegated by Executive Order 13,1337, the January 24,

      2017 Presidential Memorandum Regarding Construction of the Keystone

      XL Pipeline, and Department of State Delegation of Authority No. 118-2 of

      January 26, 2016, issued a permit “to construct, connect, operate and

      maintain facilities at the border of the United States of the United States and

      Canada at Morgan, Montana, for the import of crude oil from Canada to the

      United States.” 82 Fed. Reg. 16,467, 16,467 (Apr. 4, 2017).

14.   On March 29, 2019, the President issued a new presidential permit for

      Keystone XL that superseded the Presidential permit that was issued by the

      Under Secretary of State on March 23, 2017. 84 Fed. Reg. 13,101 (Apr. 3,

      2019).




                                          3
      Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 6 of 7



January 24, 2020                         Respectfully Submitted,


CROWLEY FLECK PLLP                       SIDLEY AUSTIN LLP

/s/ Jeffery J. Oven                      /s/ Peter R. Steenland, Jr.
Jeffery J. Oven                          Peter R. Steenland, Jr.
Mark L. Stermitz                         Peter C. Whitfield
Jeffrey M. Roth                          1501 K Street, N.W.
490 North 31st Street, Ste. 500          Washington, DC 20005
Billings, MT 59103-2529                  Telephone: 202-736-8000
Telephone: 406-252-3441                  Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                    pwhitfield@sidley.com
        mstermitz@crowleyfleck.com
        jroth@jcrowleyfleck.com

   Counsel for TransCanada Keystone Pipeline LP and TC Energy Corporation




                                     4
       Case 4:19-cv-00028-BMM Document 79 Filed 01/24/20 Page 7 of 7



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                             /s/ Jeffery J. Oven




                                         5
